ValeNtiNe, J.
Did the court below commit error in affirming the findings and judgment of the Employment Security Commission? This is the sole question here presented.
There was testimony that Carter, office manager of the employer, took claimant to the office of the President to discuss her work and that while there she “sassed” Mr. Gibson, the President, pointed her finger at him and dared him to “fire” her. But the claimant denies this and Gibson at one time testified, “I fired her because she didn’t do her work.” On this conflicting testimony, the Commission found the facts as set out in the record. Since there is competent evidence in the record to support the findings as to the cause of the discharge, the findings are conclusive and binding in this Court.
It is provided by statute that the determination of the Employment Security Commission as to the eligibility of a claimant under the Act is “conclusive and binding as to all questions of fact supported by any competent evidence.” G.S. 96-4 (m); Unemployment Compensation Com. v. Willis, 219 N.C. 709, 15 S.E. 2d 4; Graham v. Wall, 220 N.C. 84, 16 S.E. 2d 691; Employment Security Com. v. Roberts, 230 N.C. 262, 52 S.E. 2d 890; Employment Security Com. v. Distributing Co., 230 N.C. 464, 53 S.E. 2d 674.
It is made manifest by an examination of the record that the court below was correct in approving and affirming the findings and decision of the Commission, in view of the fact that such findings and decision were supported by competent evidence. The Commission found from the evidence that the claimant although a slow worker and without sufficient dexterity to perform her work with dispatch was retained by her employer for eighteen months prior to her discharge and that it was only when she was assigned to a new type of work on 26 June, 1950, that her services were sufficiently unsatisfactory to warrant her discharge.
The appellant complains that the Commission and the court below committed error in defining the term “misconduct” as used in the statute. The Commission concluded that “mere inefficiency or failure in good performance as the result of inability is not ‘misconduct’ within the meaning of the statute.” The findings further state that the “claimant’s acts were not willful or that there was a breach of the duties she owed to the employer as an employee.” The Commission concluded that “the claimant was discharged for cause but not for misconduct in connection with her work,” and that “no penalty shall be inflicted for the separation.” *107Since there was sufficient evidence to support the finding that the claimant was discharged for inefficiency, it is unnecessary for us to define or discuss the meaning of the term “misconduct.”
Upon appeal to the Superior Court the findings and conclusions of the Commission were in all respects approved and confirmed and judgment was accordingly rendered. Upon this record, we see no reason to disturb that judgment. Therefore, the judgment of the court below is
Affirmed.